Citation Nr: 1412571	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  07-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for residuals, posterior process talus fracture, left heel, with left ankle flexor hallucis longus tendinitis, degenerative joint disease, and mild instability, prior to February 13, 2009.

2. Entitlement to a disability rating in excess of 30 percent for residuals, posterior process talus fracture, left heel, with left ankle flexor hallucis longus tendinitis, degenerative joint disease, and mild instability, as of February 13, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel


INTRODUCTION

The Veteran had active service from May 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  In September 2008, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO (Travel Board hearing).  A transcript of the hearing has been incorporated into the record.

This matter was initially before the Board in February 2009.  The Veteran appealed the February 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Order, which granted a March 2010 Joint Motion for Vacatur and Remand (Joint Remand), the Court granted the Joint Remand.  The matter was again before the Board in August 2010 and April 2013.

The matter of entitlement to a right knee disability was granted in an August 2013 rating decision.  This is considered a full grant of the benefit sought and the matter is accordingly no longer before the Board.  

This appeal was processed using the Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran's foot disability is manifested by symptomatology such as severe pain, weakness, instability and limitation to range of motion that more closely approximate a severe foot disability throughout the course of the appeal.

2.  The Veteran has tendonitis affecting the left flexor hallucis longus, flexor digitorum longus, and peroneal tendons.


CONCLUSIONS OF LAW

1.  Prior to February 13, 2009, the criteria for an increased disability rating of 30 percent, but no higher, for residuals, posterior process talus fracture, left heel, with left ankle flexor hallucis longus tendinitis, degenerative joint disease, and mild instability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5276-5284 (2013).

2.  From February 13, 2009, the criteria for a disability rating in excess of 30 percent, for residuals, posterior process talus fracture, left heel, with left ankle flexor hallucis longus tendinitis, degenerative joint disease, and mild instability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.71a, Diagnostic Codes 5276-5284 (2013).

3.  The criteria for a separate 10 percent disability rating for left flexor hallucis longus, flexor digitorum longus, and peroneal tendonitis have been met throughout the course of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.73, Diagnostic Code 5311 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  The Board finds that VA has satisfied its duty to notify.  Specifically, a March 2006 letter provided notice, before the initial unfavorable decision in May 2006, regarding what information and evidence was needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The same letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained relevant records, including the Veteran's service treatment records (STRs), VA treatment records, and identified private treatment records.  VA has also provided multiple examinations, including a very thorough examination in May 2013 which addressed the Veteran's left lower extremity disability in great detail in response to the Board's April 2013 remand.  The report of this examination reflects that the Veteran's records were reviewed and the report contains the requested information.  The Board finds that there has been substantial compliance with its remand instructions and that an additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Discussion of the Veteran's September 2008 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to an increased rating for residuals, posterior process talus fracture, left heel was identified as one of the issues on appeal.  Information was elicited from the Veteran concerning the nature and severity of his foot disability, to include any functional impairment that he experienced. 

II. Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14. 

The Veteran's residuals, posterior process talus fracture, left heel, with left ankle flexor hallucis longus tendinitis, degenerative joint disease, and mild instability is rated as 20 percent disabling prior to February 13, 2009 and 30 percent disabling since that date.  Initially the Board notes that there is no Diagnostic Code that provides for a disability rating in excess of 30 percent for a unilateral foot disability.  See 38 C.F.R. §4.72, Diagnostic Codes 5276 - 5284.  Moreover, under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Amputation of the lower leg, permitting prosthesis, is rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5165.  Thus, the Veteran's combined disability rating for disabilities of the lower extremity may not exceed 40 percent.  Finally, the Board notes that loss of use of a foot (for special monthly compensation purposes) is shown when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee. 38 C.F.R. § 4.63.  However, the medical evidence of record does not indicate that the Veteran's left lower extremity disabilities result in functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  See May 2013 VA Disability Benefit Questionnaires (DBQ).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The evidence of record shows a complex disability picture for the Veteran's left lower extremity with multiple diagnoses (tendonitis, hallux valgus, left foot strain, arthritis of the foot and ankle, and ankle instability all noted in May 2013 DBQs) and a wide array of complaints (pain, stiffness, weakness, and instability in ankle; pain and reduced range of motion of toes; pain in calves and shins, etc. all noted in May 2013 DBQs).  The evidence shows that the Veteran has had chronic tendonitis of the flexor halluces tongus (FHL) and flexor digitorum longus (FDL) tendons since he underwent surgery in to the left ankle in 1991.  As explained in the May 2013 DBQs, these tendons originate on the posterior surface of the tibia with the FHL running down to the base of the distal phalanx of the great toe and the FDL running down to the base of the distal phalanx of the four lesser toes.  The May 2013 examiner explained that distribution of these tendons accounts for the "tenderness throughout the tibial posterior musculature", which includes calf muscle tendinitis since 1991 surgery, because the FHL functions to flex the great toe and also as a plantar flexor of the ankle.  The examiner noted that the Veteran is having peroneal tendonitis involving the peroneal tendons that run along the back of the fibula and pain on the lateral aspect of the left foot as well as having stiffness on the left great toe.  The examiner noted that this is explained by peroneal tendonitis as follows:  the peroneus brevis is a short muscle in the lower leg that runs around the back of the fibular on the outside of the leg and inserts to the fifth metatarsal.  The peroneal longus is a longer muscle that starts higher in the lower leg and runs underneath the foot to insert or connect on the first metatarsal.  Both tendons share the major job of everting or turning the ankle to the outside.

Examination reports prior to May 2013 show that the Veteran has consistently complained of pain and weakness and instability in the left ankle and foot.  He has consistently described this pain as severe and noted it significantly limits his ability to stand and walk for long periods.  He has reported limping and using a cane because of weakness and instability in the left ankle.  See February 2010, March 2008, and February 2006 VA examination reports; see also 2006-2009 VA treatment records and March 2008 letter from F.J.G., DPM.  The Veteran's left foot and ankle disability is currently rated as 20 percent disabling prior to February 13, 2009 and 30 percent disabling from that date until present.  

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that a 30 percent disability rating for a severe foot disability is warranted during the entire appeal period, given the Veteran's consistent and credible complaints of severe foot and ankle pain, the limitations on standing and walking, and the use of an ankle brace and cane for stability and ambulation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  As noted above, 30 percent is the highest scheduler rating available for a unilateral foot disability under the applicable Diagnostic Codes.  Consideration of whether 38 C.F.R. §§ 4.40 and 4.45 are applicable is not necessary as the Veteran is in receipt of the maximum schedular rating available.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Although a scheduler rating in excess of 30 percent is not available for a unilateral foot disability, the Board notes that the Veteran also has a muscle disability, identified in the May 2013 DBQs as a disability of Muscle Group XI.  Specifically, the May 2013 DBQ notes that "a separate rating under muscle group XI is warranted" based on the Veteran's chronic history of left flexor halluces longus, flexor digitorum longus and peroneal tendonitis.  Disabilities of Muscle Group XI are rated under Diagnostic Code 5311, which provides for 0 to 30 percent disability ratings for slight to severe disability of Muscle Group XI.  38 C.F.R. § 4.73, Diagnostic Code 5311.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds that a disability rating of 10 percent is warranted for moderate disability of Muscle Group XI.  However, a disability rating of 10 percent under this Diagnostic Code is the maximum rating allowed under the regulations, because when the 10 percent rating for muscle disability is combined with the Veteran's 30 percent disability rating for a severe foot disability, the Veteran is in receipt of a 40 percent combined disability rating for his disabilities of the left lower extremity below the knee.  This is the maximum combined disability rating allowed in the instant case because, as noted above, under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed, and amputation of the lower leg, permitting prosthesis, is rated as 40 percent disabling.  See 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5165.  Thus no higher schedular disability rating is permitted under the regulations.

The Board has also considered whether the record raises the matter of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, given the broad range of symptoms contemplated under the Diagnostic Codes for "other" foot injuries and disabilities of Muscle Group XI, such as pain, stiffness, weakness and instability, the Board finds that the scheduler criteria reasonably describe the Veteran's disability level.  However, even if the Veteran's symptoms were not adequately encompassed by the schedular rating criteria, the Board finds that the competent evidence does not show that the disability causes marked interference with employment or requires frequent hospitalizations.  

The Board acknowledges that the Veteran alleges that he is limited in the duties he can perform at work and that he misses work because of his disabilities of the lower left extremity.  The Board also acknowledges the March 2008 letter from the Veteran's immediate supervisor at work which indicates that the Veteran misses at least two days or more of work a week and also has left early complaining of pain in his leg, and noting that the supervisor was unsure how long the Veteran would be able to maintain employment with his "inability to perform what was once a simple task for him."  However, the Board finds this evidence does not equate to "marked interference with employment" as the record does not show that the Veteran's absences from work have negatively impacted his evaluations at work or his ability to complete his assigned tasks.  Also, although the 2008 letter from the Veteran's supervisor indicated that the supervisor was unsure how long the Veteran would be able to maintain employment, there is no subsequent indication of record that the Veteran's ability to perform his job has been impaired to a level that markedly interferes with his employment, particularly since all subsequent evidence of record indicates that the Veteran continues to be gainfully employed until present day.  Specifically, the May 2013 DBQs reflect that the Veteran continues to be employed.  Although the same reports show that the Veteran's ankle condition impacts his ability to work, they simply reflect that the Veteran is limited to walking only on even surfaces less than one hour and standing 30-45 minutes or less due to left ankle pain, which once again does not indicate marked interference with employment.  The Board finds that such limitations are contemplated by the combined schedular disability rating of 40 percent granted in this decision.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

The evidence of record does not illustrate that the Veteran's service-connected left lower extremity disability prevents him from obtaining and maintaining gainful employment - nor has he contended otherwise.  As noted, the record reflects continued employment throughout the course of the appeal.  Thus, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.



	(CONTINUED ON NEXT PAGE)






ORDER


A 30 percent disability rating, but no higher, is warranted prior to February 13, 2009 for residuals, posterior process talus fracture, left heel, with left ankle flexor hallucis longus tendinitis, degenerative joint disease, and mild instability.

A disability rating in excess of 30 percent is not warranted from February 13, 2009 for residuals, posterior process talus fracture, left heel, with left ankle flexor hallucis longus tendinitis, degenerative joint disease, and mild instability.

A separate 10 percent disability rating for disability of Muscle Group XI, but no higher, is warranted for left ankle flexor hallucis longus , flexor digitorum longus and peroneal tendonitis.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


